In an action in which a judgment of the Supreme Court, Nassau County, was entered June 6, 1974 granting defendant a divorce predicated upon a written separation agreement, plaintiff appeals from so much of the judgment as awarded defendant alimony of $20 per week, child support of $55 per week and a counsel fee of $1,000. Judgment modified, on the facts, by reducing the award for child support to $40 per week and the counsel fee to $500. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, defendant did not show that the amount provided for in the separation agreement for child support was insufficient (Family Ct. Act, § 461). Further, we find the award of a counsel fee in this simple divorce action to be excessive. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.